DETAILED ACTION
	This action is in response to the amendment filed 12/10/2020. Currently, claims 1, 2, 5-13, 15-17 and 19-22 are pending in the application. Claims 3, 4, 14 and 18 are cancelled by Applicant. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendment to claim 6 is sufficient to overcome the previous rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant’s arguments that Makower et al. and Lattimore et al. do not teach the apparatus of claim 1 as amended have been fully considered and are persuasive.  However, upon further consideration and in view of Applicant’s amendment, a new ground(s) of rejection is made in view of Samuelsen (US 4,699,134).

Specification
The disclosure is objected to because of the following informalities: in order to improve the clarity of the specification, “each outer edge portion connecting two neighbouring corners” in the paragraph that starts on page 3, line 11 and ends on page perimeter edge connecting two neighbouring corners---.  
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the pad” in line 2 should be amended to recite ---the wound pad---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 recites “the article of claim 4.” Claim 4 is cancelled by Applicant and therefore, the metes and bounds of the claim is unclear. For purposes of examination, the examiner will interpret claim 22 to depend on claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-13, 15-17, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuelsen (US 4,699,134) in view of Makower et al. (US 2009/0181074).
In regards to claim 1, Samuelsen teaches in Figures 1 and 2 and the abstract an article (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) consisting of a wound pad (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) for application in a wound (foam layer 1 is capable of being positioned in a wound), the wound pad (foam layer 1) consisting of an open-cell foam (column 2, lines 29-30 teaches the foam layer 1 being made of polymeric foam with open cells), wherein the open-cell foam (foam layer 1) comprises a main extension (the horizontal expanse of the bandage shown in Figure 1) parallel to an X-Y plane of a Cartesian coordinate system with axes X, Y and Z; a thickness (the vertical expanse shown in Figure 2) in the 
a)    provided as a rounded corner, a projection of which on said X-Y plane has a radii of curvature (Figure 1 shows the corners of the foam layer 1 being rounded and curved), or
b)    removable (via cuts 5 highlighted in the annotated copy of Figure 1 provided below; the abstract teaches that “the foam layer is provided with cuts (5) so that large or small sections (6) can be removed from the bandage”), by manually separating a corner piece of the wound pad (foam layer 1) delineated by a corner incomplete cut (cuts 5; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) so as to leave a rounded corner, the projection of which on said X-Y plane has a radii of curvature, 
wherein at least one of the plurality of corners is removable (via cuts 5 highlighted in the annotated copy of Figure 1 provided below; the abstract teaches that “the foam layer is provided with cuts (5) so that large or small sections (6) can be removed from the bandage”), by manually separating a corner piece of the wound pad (foam layer 1) delineated by a corner incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) so as to leave a rounded corner, the projection of which on said X-Y plane has a radii of curvature, wherein the wound pad (foam layer 1) has a first corner (as defined in the annotated copy of Figure 1 provided below), a second corner (as defined in the annotated copy of Figure 1 provided below), a third corner (as defined in the annotated 

    PNG
    media_image1.png
    510
    456
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    562
    828
    media_image2.png
    Greyscale

	Samuelsen does not teach wherein the projection on said X-Y plane of at least one rounded corner of a) or b) has a radii of curvature which differs from the radii of curvature of the projection on said X-Y plane of any of the other corners.
However, Makower et al. teaches in Figure 4 and [0075] an analogous device (dressing 40) wherein the projection on said X-Y plane of at least one rounded corner (as defined in the annotated copy of Figure 4 provided below) has a radii of curvature which differs from the radii of curvature of the projection of said X-Y plane of any (note: any is defined to mean “one or more;” https://www.dictionary.com/browse/any) of the other corners (as defined in the annotated copy of Figure 4 provided below).

    PNG
    media_image3.png
    449
    790
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the projection on said X-Y plane of at least one rounded corner of a) or b) of Samuelsen to have a radii of curvature which differs from the radii of curvature of the projection of said X-Y plane of any of the other corners as taught by Makower et al. because this element is known to further adapt the shape of the device to accommodate a specific wound and/or patient, as Makower et al. teaches in [0074].
In regards to claim 2, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in Figure 1 that each of the plurality of corners are provided as a rounded corner (Figure 1 shows the corners of foam layer 1 being rounded).
In regards to claim 5, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in Figure 1 that the first perimeter edge (as defined in the 
In regards to claim 6, Samuelsen and Makower et al. teach the apparatus of claims 1 and 5. Samuelsen teaches in Figure 1 that the first perimeter edge (as defined in the annotated copy of Figure 1 provided above) and the third perimeter edge (as defined in the annotated copy of Figure 1 provided above) are opposite (bottom and top, respectively) perimeter edges, wherein the second perimeter edge (as defined in the annotated copy of Figure 1 provided above) and the fourth perimeter edge (as defined in the annotated copy of Figure 1 provided above) are opposite (left and right, respectively) perimeter edges, the perimeter edges (as defined in the annotated copy of Figure 1 provided above) of each pair of opposite perimeter edges (as defined in the annotated copy of Figure 1 provided above) being substantially parallel with each other (as shown in the annotated copy of Figure 1 provided above) and substantially perpendicular to (as shown in the annotated copy of Figure 1 provided above) the perimeter edges (as defined in the annotated copy of Figure 1 provided above) of the other pair of opposite perimeter edges (as defined in the annotated copy of Figure 1 provided above).
In regards to claim 7, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen does not teach that the radii of curvatures of at least two projections differ from the radii of curvature of the other projections.
However, Makower et al. teaches in Figure 4 and [0075] an analogous device (dressing 40) wherein the radii of curvatures of at least two projections (the two top 
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the radii of curvatures of the projections of Samuelsen as modified by Makower et al. such that the radii of curvatures of at least two projections differ from the radii of curvature of the other projections because this element is known to further adapt the shape of the device to accommodate a specific wound and/or patient, as Makower et al. teaches in [007].
In regards to claim 8, Samuelsen and Makower et al. teach the apparatus of claims 1 and 7. Samuelsen does not teach that the radii of curvatures of the at least two projections differ from each other.
While Makower et al. teaches in [0075] that “a physician can select an appropriately sized and shaped dressing for placement,” Samuelsen and Makower et al. do not explicitly teach that the radii of curvatures of the at least two projections differ from each other.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that the radii of curvatures of the at least two projections differ from each other, since it has been held that a change in shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). One having ordinary skill in the art before the effective filing of the invention would find it obvious that the radii of curvature of the at least two projections could be modified in order to best accommodate the dimensions of a specific wound or patient.
In regards to claim 9, Samuelsen and Makower et al. teach the apparatus of claims 1, 7 and 8. Samuelsen does not teach that the radii of curvatures of all projections differ from each other.
While Makower et al. teaches in [0075] that “a physician can select an appropriately sized and shaped dressing for placement,” Samuelsen and Makower et al. do not explicitly teach that the radii of curvatures of all projections differ from each other.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that the radii of curvatures of all projections differ from each other, since it has been held that a change in shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). One having ordinary skill in the art before the effective filing of the invention would find it obvious that the radii of curvature of all of the projections could be modified in order to best accommodate the dimensions of a specific wound or patient.
In regards to claim 10, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in the abstract and Figures 1 and 2 that the wound pad (foam layer 1) has a thickness (vertical extent of foam layer 1, as shown in Figure 2), further comprising at least one main incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full vertical expanse of foam layer 1), the at least one main incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below) extending through at least a portion of the thickness of (as shown in Figure 2) the wound pad (foam layer 1), wherein the at least one main incomplete cut 

    PNG
    media_image4.png
    571
    473
    media_image4.png
    Greyscale

In regards to claim 11, Samuelsen and Makower et al. teach the apparatus of claims 1 and 10. Samuelsen teaches in Figures 1 and 2 at least two main incomplete 
In regards to claim 12, Samuelsen and Makower et al. teach the apparatus of claims 1 and 10. Samuelsen teaches in Figure 1 that the at least one main incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided above) is arcuate (shown to be curved; arcuate means “curved;” https://www.thefreedictionary.com/arcuate) in shape.
In regards to claim 13, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in Figure 1 that at least one of said projections has a constant radii of curvature (the corners of foam layer 1 are shown to have a continuous, uninterrupted curvature).
In regards to claim 15, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in the abstract, column 1, lines 4-6 and column 2, lines 29-30 the open-cell foam comprises a polymer foam.
In regards to claim 16, Samuelsen and Makower et al. teach the apparatus of claims 1 and 15. Samuelsen teaches in column 2, lines 29-35 that the polymer foam (“polymeric foam”) comprises polyurethane foam, polyester foam, polyether foam, polyvinyl alcohol foam, or combinations thereof.
In regards to claim 17, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in Figure 1 that the wound pad (foam layer 1) is a one-piece wound pad (foam layer 1 is shown in Figure 1 to be structures as a single, unitary piece).
In regards to claim 19, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in Figures 1 and 2 that the wound pad (foam layer 1) is suitable for use in negative pressure wound therapy (inasmuch as it is capable of use therewith).
In regards to claim 21, Samuelsen teaches in Figures 1 and 2 and the abstract an article (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) consisting of a wound pad (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) for application in a wound (foam layer 1 is capable of being positioned in a wound), the wound pad (foam layer 1) consisting of an open-cell foam (column 2, lines 29-30 teaches the foam layer 1 being made of polymeric foam with open cells), wherein the open-cell foam (foam layer 1) comprises a main extension (the horizontal expanse of the bandage shown in Figure 1) parallel to an X-Y plane of a Cartesian coordinate system with axes X, Y and Z; a thickness (the vertical expanse shown in Figure 2) in the Z direction of said Cartesian coordinate system; and a plurality of corners (shown in Figure 1), each corner being at least one of
a)    provided as a rounded corner, a projection of which on said X-Y plane has a radii of curvature (Figure 1 shows the corners of the foam layer 1 being rounded and curved), or
incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) so as to leave a rounded corner, the projection of which on said X-Y plane has a radii of curvature, 
wherein at least one of the plurality of corners is removable (via cuts 5 highlighted in the annotated copy of Figure 1 provided below; the abstract teaches that “the foam layer is provided with cuts (5) so that large or small sections (6) can be removed from the bandage”), by manually separating a corner piece of the wound pad (foam layer 1) delineated by a corner incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) so as to leave a rounded corner, the projection of which on said X-Y plane has a radii of curvature, wherein the wound pad (foam layer 1) has a first corner (as defined in the annotated copy of Figure 1 provided below), a second corner (as defined in the annotated copy of Figure 1 provided below), a third corner (as defined in the annotated copy of Figure 1 provided below), a fourth corner (as defined in the annotated copy of Figure 1 provided below), a first perimeter edge (as defined in the annotated copy of Figure 1 provided below), a second perimeter edge (as defined in the annotated copy of Figure 1 provided below), a third perimeter edge (as defined in the annotated copy of Figure 1 provided below), and a fourth perimeter edge (as defined in the annotated copy a wound interface device (film 2, pressure-sensitive adhesive layer 3 and 4 silicone paper, which provide a system for adhesion of the foam layer 1 to a wound, as taught in the abstract and 42-44).


    PNG
    media_image1.png
    510
    456
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    562
    828
    media_image2.png
    Greyscale

	Samuelsen does not teach wherein the projection on said X-Y plane of at least one rounded corner of a) or b) has a radii of curvature which differs from the radii of curvature of the projection on said X-Y plane of any of the other corners.
However, Makower et al. teaches in Figure 4 and [0075] an analogous device (dressing 40) wherein the projection on said X-Y plane of at least one rounded corner (as defined in the annotated copy of Figure 4 provided below) has a radii of curvature which differs from the radii of curvature of the projection of said X-Y plane of any (note: any is defined to mean “one or more;” https://www.dictionary.com/browse/any) of the other corners (as defined in the annotated copy of Figure 4 provided below).

    PNG
    media_image3.png
    449
    790
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the projection on said X-Y plane of at least one rounded corner of a) or b) of Samuelsen to have a radii of curvature which differs from the radii of curvature of the projection of said X-Y plane of any of the other corners as taught by Makower et al. because this element is known to further adapt the shape of the device to accommodate a specific wound and/or patient, as Makower et al. teaches in [0074].
In regards to claim 22, Samuelsen and Makower et al. teach the apparatus of claim 21. Samuelsen teaches in Figure 1 that the wound pad (foam layer 1) further comprises an incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full vertical expanse of foam layer 1) extending from the second perimeter edge (as defined in the annotated copy of Figure 1 provided above) of the .

    PNG
    media_image4.png
    571
    473
    media_image4.png
    Greyscale

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lattimore et al. (US 2011/0213287), in view of Samuelsen (US 4,699,134) and further in view of Makower et al. (US 2009/0181074).
In regards to claim 20, Lattimore et al. teaches in Figures 1 a negative pressure source (pump 114; taught in [0023] to be a source of negative pressure) for providing 
Lattimore et al. does not teach the wound pad being the article according to claim 1.
However, Samuelsen teaches in Figures 1 and 2 and the abstract an article (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) consisting of a wound pad (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) for application in a wound (foam layer 1 is capable of being positioned in a wound), the wound pad (foam layer 1) consisting of an open-cell foam (column 2, lines 29-30 teaches the foam layer 1 being made of polymeric foam with open cells), wherein the open-cell foam (foam layer 1) comprises a main extension (the horizontal expanse of the bandage shown in Figure 1) parallel to an X-Y plane of a Cartesian coordinate system with axes X, Y and Z; a thickness (the vertical expanse shown in Figure 2) in the Z direction of said Cartesian coordinate system; and a plurality of corners (shown in Figure 1), each corner being at least one of

b)    removable (via cuts 5 highlighted in the annotated copy of Figure 1 provided below; the abstract teaches that “the foam layer is provided with cuts (5) so that large or small sections (6) can be removed from the bandage”), by manually separating a corner piece of the wound pad (foam layer 1) delineated by a corner incomplete cut (cuts 5; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) so as to leave a rounded corner, the projection of which on said X-Y plane has a radii of curvature, 
wherein at least one of the plurality of corners is removable (via cuts 5 highlighted in the annotated copy of Figure 1 provided below; the abstract teaches that “the foam layer is provided with cuts (5) so that large or small sections (6) can be removed from the bandage”), by manually separating a corner piece of the wound pad (foam layer 1) delineated by a corner incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) so as to leave a rounded corner, the projection of which on said X-Y plane has a radii of curvature, wherein the wound pad (foam layer 1) has a first corner (as defined in the annotated copy of Figure 1 provided below), a second corner (as defined in the annotated copy of Figure 1 provided below), a third corner (as defined in the annotated copy of Figure 1 provided below), a fourth corner (as defined in the annotated copy of Figure 1 provided below), a first perimeter edge (as defined in the annotated copy of 

    PNG
    media_image1.png
    510
    456
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    562
    828
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the wound pad of Lattimore et al. to have the structure taught by Samuelsen because this element is known in the art to be an alternate wound pad configuration that enables removal of large or small sections of the wound pad as needed to achieve the desired geometry of the wound pad for a specific application, as Samuelsen teaches in the abstract and column 2, lines 16-24.
Lattimore et al. and Samuelsen do not teach wherein the projection on said X-Y plane of at least one rounded corner of a) or b) has a radii of curvature which differs from the radii of curvature of the projection on said X-Y plane of any of the other corners.
any is defined to mean “one or more;” https://www.dictionary.com/browse/any) of the other corners (as defined in the annotated copy of Figure 4 provided below).

    PNG
    media_image3.png
    449
    790
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the projection on said X-Y plane of at least one rounded corner of a) or b) of Lattimore et al. as modified by Samuelsen to have a radii of curvature which differs from the radii of curvature of the projection of said X-Y plane of any of the other corners as taught by Makower et al. because this element is known to further adapt the shape of the device to accommodate a specific wound and/or patient, as Makower et al. teaches in [0074].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/17/2021